DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 12-19 are pending. 
Claims 16-17 and 19 are withdrawn. 
Claims 12-15 and 19 are rejected.   

Election/Restrictions
Applicant's election with traverse of Group I (claims 12-15 and 18) in the reply filed on 3/30/2021 is acknowledged.  The traversal is on the ground(s) that “the Office would not suffer serious search and/or examination burden for assessing these claims.” Remarks 3. This is not persuasive because this is a 371 application wherein the Restriction requirement is proper because there is a lack of unity of invention. Search burden is not a factor is determining the propriety of such a Restriction. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Scope of the Elected Invention
Applicant’s election of the species 
    PNG
    media_image1.png
    100
    216
    media_image1.png
    Greyscale
(e.g., Ex. 63) of formula (I), 
    PNG
    media_image2.png
    107
    329
    media_image2.png
    Greyscale
, wherein:
	A is aryl,
R1 is selected from halogen and C3-alkyl substituted with hydroxy,
R2 is H,
R3 is cyano,
B is 
    PNG
    media_image3.png
    137
    119
    media_image3.png
    Greyscale
, wherein X, Y, and Z are C, n is 0, and R4 is H,
is acknowledged and reads on claims 12-15 and 18.
Examination of the elected invention was conducted in accordance with the MPEP 803.02. The elected species appears allowable in view of the prior art; therefore, examination of the Markush-type claim has been extended with respect to R1 (halogen or C1-6 alkyl), R2 (H or halogen), R3 (cyano or H), and B (
    PNG
    media_image4.png
    137
    101
    media_image4.png
    Greyscale
or 
    PNG
    media_image5.png
    117
    120
    media_image5.png
    Greyscale
). Since art was found on a nonelected species, subject matter not embraced by the elected embodiment or the above identified elected species is therefore withdrawn from further consideration. 
Claims 16-17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Priority

    PNG
    media_image6.png
    100
    467
    media_image6.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The foreign priority document does not provide support under 35 USC 112(a) for the majority of the compounds listed in claim 14. See pp. 12-14 of the foreign priority document for the list of properly supported compounds. Claims 12-13, 15 and 18 have an effective filing date of 6/8/2018, while claim 14 has an effective filing date of 6/9/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Claim Objections
Claims 12-14 and 18 are objected to because of the following grammatical informalities: 
Claim 12, line 1, begins reciting “Compound having…”, which should be replaced with “A compound having…”
Claim 12, lines 6-7, recites “one or more than one heteroatoms”, wherein “heteroatoms” should be singular (i.e., “heteroatom[[s]]”).
Claim 12, line 9, recites “ring system”, wherein “system” should be plural (i.e., “systems”). 
Claim 12, line 10, should contain a comma at the end of the line (after the second ring structure; before “wherein”).
Claim 12, the last line of page 2, recites “form”, which should be plural (i.e., “forms”).
Claim 12, p. 3 line 1, recites “A represents ring,”, which should be replaced with “A represents a ring,”.
Claim 12, p. 3 line 5, recites “one or more than one heteroatoms”, wherein “heteroatoms” should be singular (i.e., “heteroatom[[s]]”).
Claim 12, p. 3 lines 9-10, recites “one or more than one heteroatoms”, wherein “heteroatoms” should be singular (i.e., “heteroatom[[s]]”).
Claim 12, p. 3 line 14, recites “(sulfur and its oxidized forms)” from which the parentheses should be deleted.
Claim 12, p. 3 line 16, recites “one or more than one heteroatoms”, wherein “heteroatoms” should be singular (i.e., “heteroatom[[s]]”).
Claim 12, p. 3 line 18, recites “Each of”, wherein “Each” should not be capitalized.
Claim 12, p. 3 line 20, is written in improper Markush format for missing “and” after “(C3-C6)cycloalkyl,”. See MPEP 2173.05(h). 
Claim 12, p. 3 line 21, recites “Alternatively”, which should not be capitalized.
Claim 12, p. 3 line 21, recites “wherever possible,” which should be preceded by a comma (i.e., “, wherever possible,”).
Claim 12, p. 3 last three lines, is written in improper Markush format for missing “and” after “heteroaryl” and for reciting “or” instead of “and” in the last line. See MPEP 2173.05(h).
Claim 13, line 1, is missing a comma preceding “wherein”. 
Claim 13, line 2, is written in improper Markush format for missing “and” after “(C1-C6)alkyl,”.
Claim 14, on page 4, the first and second compounds are duplicates, one of which should be deleted.
Claim 14, on page 6, the fourth compound begins with “Ethyl”, which should not be capitalized. 
Claim 14, on page 6, the fourth and fifth compounds contain a misspelling in the name “sulfaneylidene”, which should be spelled “sulfanylidene”.
Claim 14, on page 7, the last two compounds are duplicates, one of which should be deleted.
Claim 14, page 8, the last two compounds should be separated by “and” in order to satisfy the formal notation requirements of a proper Markush grouping. See MPEP 2173.05(h).
Claim 18, line 2, recites “Inhibitors” which should not be capitalized.
Claim 18, line 5, recites “beta-agonist” which should be in plural form.
Claim 18, line 6, recites “anticolinergics” which is a misspelling of “anticholinergics”. 
Claim 18, lines 6 and 7 recite “anti-cancer agents” and “anticancer drugs” which appear to be substantial duplicates, one of which should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12-15 and 18 are rejected under 35 U.S.C. 112(b) being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 12 is drawn to a compound of formula (I), wherein “n” ia left undefined. Claims must, under modern claim practice, stand alone to define an invention, and incorporation into claims by express reference to the specification is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  Since the definition of “n” cannot be imported from the specification, the scope of these variables cannot be ascertained, thereby rendering claim 12 indefinite.
Claim 12, p. 3 line 1, recites “when A represents ring, R1 may represent …C1-C6(thio-alkoxy), bridged or spiro ring system having optionally one or more than one heteroatoms”, which is a different and, thus, conflicting definition than that outlined for R1 on page 2. The following amendment (wherein the groups recited in the proviso are only those R1 groups that were not previously recited on page 2) is suggested:
	“R1 may additionally represent [[ ]] thiol, [[ ]] C1-C6(thio-alkoxy), bridged or spiro ring 	system having optionally one or more than one heteroatom[[s]]”
Claim 12, p. 3 line 24, recites “the substitutions on any of the groups above” which renders the claim unclear because not all of the “groups above” can be optionally substituted. The claim lacks specificity as such. The following is suggested: “on any of the optionally substituted groups above”.
Claims 13, 15 and 18, which depend from claim 12, are indefinite for inherently containing the indefinite limitations discussed above. 
Claim 14, lines 1-2, recites “selected from the group comprising”, recitation which does not clearly convey the scope of Markush alternatives (i.e., compounds) encompassed by the claim. Specifically, the term “comprising” leaves the claim open to unknown and unspecified compounds, which renders the claim indefinite. See MPEP 2173.05(h).
Claim 18, line 1, recites “The pharmaceutical composition”, which recitation lacks antecedent basis in the claims because claim 12 does not recite a composition (but rather a compound). “The pharmaceutical composition” may be replaced with “The compound”, or the dependency may be changed to claim 15 to overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-13, 15 and 18 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Toth et al. US 5,258,406.
Toth et al. teach antineoplastic sulfonimidamides of formula (I),(e.g., claim 1), such as N-(4-chlorophenyl)aminocarbonyl)-4-methylbenzenesulfonimidamide, 
    PNG
    media_image7.png
    111
    319
    media_image7.png
    Greyscale
 (e.g., col. 3, ll. 61-62; claim 8; Example 2, etc.)), and pharmaceutical compositions thereof (e.g., claim 14; Table 2, col. 30-31, etc.) “in combination with other chemotherapeutic agents” (col. 35, ll. 47-49). This anticipates the claimed invention as follows:
	Claim 12, a compound of formula (I), 
    PNG
    media_image2.png
    107
    329
    media_image2.png
    Greyscale
, wherein:
	A is aryl,
R1 is unsubstituted C1-alkyl,
R2 is halide (m is 1),
R3 is hydrogen,
B is 
    PNG
    media_image8.png
    110
    127
    media_image8.png
    Greyscale
, wherein R5, R6, R8 and R9 are H, and R7 is R2.
	Claim 13, the compound of claim 12, wherein R5, R6, R7, R8 and R9 are hydrogen or halogen.
	Claim 15, a pharmaceutical composition comprising a therapeutically effective amount of a compound of claim 12 and optionally one or more carriers.
	Claim 18, a pharmaceutical composition comprising a compound of claim 12 in combination with an anti-cancer agent or anticancer drug.
		 
Conclusion  
No claims are allowed.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626